Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the applicant’s amendment filed on 20 July 2022. 
Claims 1-14 are pending and examined.  Claims 1-10 are currently amended.  Claims 11-14 are new.
Response to Arguments
Regarding rejection under 35 USC §101, Applicant has elected to participate in the DSMER pilot program.   An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions.  Applicant’s amendment has been carefully considered but the amendment does not overcome the rejection under 35 USC §101 and is set forth in this Office Action.
Applicant’s argument and amendment with respect to rejection of claims 1-10 under 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ), second paragraph, have been carefully considered.  Applicant amendment does not overcome rejection and is maintained as set forth in this Office Action. 
Applicant’s arguments with respect to rejections of claims 1-7, and 9-10 under AIA  35 U.S.C. §102(a)(1) as being anticipated by Kameyama et al., JP 2014-154005 A have been considered.  Applicant argues that Kameyama does not teach the newly amended language “present the output, via an output device, in response to detection of a driving action of the automobile from the driving situation” as recited in independent claims 1, 9, and 10.  Examiner respectfully disagrees.   Kameyama  teaches that control unit 20 drives the screen display unit 27 based on the acquired map data and the danger information, ¶55], and “an excess of the traveling speed obtained from the behavior information may be output as a danger factor score, and the individual danger level may be obtained from the danger factor score”, ¶69).
Applicant further argues that Kameyama does not teach “the processor is further configured to determine as the output content including details of a risk or an accident caused by a driving action that matches the driving action detected from the driving situation data.” as recited in dependent claim 2.   Examiner respectfully disagrees.  Kameyama teaches the danger factors identified by the danger information processing system 10 include accidents (¶30, 37); control unit 20 drives the screen display unit 27 based on the acquired map data and the danger information (¶55); and “an excess of the traveling speed obtained from the behavior information may be output as a danger factor score, and the individual danger level may be obtained from the danger factor score” (¶69).
Applicant does not seem to provide additional argument against the rejection of the other dependent claims other than their dependency of the respective independent claims.  Because independent claim 1 is rejected, none of the dependent claims cures the deficiency of the respective independent claims.  As such, dependent claims 2-8 are also rejected.
Applicant’s amendment has necessitated new grounds of rejection as set forth in this Office Action.
Claim Objection
Claim 11 is objected to because of the following informalities: “breaking of automobile” as recited should be “braking of automobile”.  Appropriate correction is required.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis 
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
Claims 1, 9 and 10 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claims 1, 9 and 10 are rejected under 35 USC §101 because the claimed invention is directed to a machine and a process respectively, which are statutory categories of invention (Step 1: Yes).   
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and device for acquiring driving situation data, determining output content, and outputting output content. as recited in independent claims 1, 9 and 10.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by an information processing device”. That is, other than reciting “by the information processing device” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the information processing device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by one or more information processing device does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements of acquiring driving situation data, determining output content, and outputting output content.  The acquiring, determining, and outputting steps is recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the outputting step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The outputting step is also recited at a high level of generality (i.e. as a general means of outputting result from the feeding step), and amounts to mere post solution outputting, which is a form of insignificant extra-solution activity.   
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the outputting step was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that acquiring driving situation using sensors are well known ¶12.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-8, and 11-14 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-14 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended limitation of claim 1 recites “An information processing device comprising: a processor configured to: acquire…; determine,..; and present…”.  The specification does not explicitly or implicitly support the information processing device has a processor.  As such, the amended limitation is new matter.
The amended limitation of claims 1, 9, and 10 recite “present the output content, via an output device, in response to detection of a driving action of the automobile from the driving situation, wherein the output content corresponds to a driving situation that matches the driving action”.  The specification does not explicitly or implicitly support the phrase highlighted in bold.  Figure 6 shows an example of a context-output correspondence map that shows the correspondence between output content, and context that includes driving action and different situations such as time, place, road, and number of occupants.  Therefore, at most, the specification only supports a correspondence relationship among output content, driving action, and situation.  There is no cause and effect relationship as claimed as “in response to” and no matching relationship as claimed as “matches”.  As such, the amended limitation is new matter.
Dependent claims 2-8, and 11-14 are rejected based on their dependency on the rejected base independent claim 1..
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 3 recites “wherein the processor is further configured to: store a context/content correspondence map in which a context indicating the driving situation data and content corresponding to the context are registered in association with each other”.  The specification does not describe any processor in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention with a processor to store a context/content correspondence map.   One skilled in the art would not be enabled to use a processor for information storage.  The information storage function belongs to a memory or the like according to one skilled in the art.
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 9, and 10 recite “a driving situation that matches the driving action”.  It is indefinite and unclear what is being ascertained.  It is unclear what a driving situation that matches the driving action” means?  What is situation?  What is driving action?  Situation and action are clearly different entities and it is unclear and indefinite how situation and driving action are matched.  For examination and interpretation purpose, the limitation is interpreted as a driving situation that corresponds the driving action. Appropriate correction is required.  Claims 4-14 are rejected based on dependency on base claims 1, 9, and 10 respectively.  
Dependent claims 3-8, and 11-14 are rejected based on dependency on rejected base claim 1.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, and 9-12 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Kameyama et al., JP 2014-154005 A.
As to claim 1, Kameyama teaches an information processing device (Fig. 1 and related text, danger information processing system 10 is a system for acquiring danger factors, ¶30) comprising: 
a processor configured to (“danger information processing device 12 realizes the functions of each part by executing a danger information processing program on, for example, a computer”, ¶56):
acquire driving situation data of an automobile (Fig. 1 and related text, danger information processing system 10 is a system for acquiring danger factors, ¶30; “Danger factors extracted from the operation information and the behavior information include "sudden handle operation", "sudden acceleration", "sudden braking", "traveling speed" and the like. Danger factors to be extracted are preset”, ¶60);
determine output content on a basis of the driving situation data (control unit 20 drives the screen display unit 27 based on the acquired map data and the danger information, ¶55]; “an excess of the traveling speed obtained from the behavior information may be output as a danger factor score, and the individual danger level may be obtained from the danger factor score”, ¶69); and
present the output, via an output device, in response to detection of a driving action of the automobile from the driving situation (control unit 20 drives the screen display unit 27 based on the acquired map data and the danger information, ¶55]; “an excess of the traveling speed obtained from the behavior information may be output as a danger factor score, and the individual danger level may be obtained from the danger factor score”, ¶69), wherein
the output content corresponds to a driving situation that matches the driving action (control unit 20 drives the screen display unit 27 based on the acquired map data and the danger information, ¶55]; “an excess of the traveling speed obtained from the behavior information may be output as a danger factor score, and the individual danger level may be obtained from the danger factor score”, ¶69).
As to claim 2, Kameyama teaches the information processing device, wherein the processor is further configured to determine as the output content including details of a risk or an accident caused by a driving action that matches the driving action detected from the driving situation data (the danger factors identified by the danger information processing system 10 include accidents, ¶30, 37; control unit 20 drives the screen display unit 27 based on the acquired map data and the danger information, ¶55]; “an excess of the traveling speed obtained from the behavior information may be output as a danger factor score, and the individual danger level may be obtained from the danger factor score”, ¶69).
As to claim 3, Kameyama teaches the information processing device wherein
the processor is further configured to:  
store a context/content correspondence map in which a context indicating the driving situation data and content corresponding to the context are registered in association with each other, and (in the danger level DB 35, i.e., a storage unit, each individual danger level obtained so far  is stored for each road section on the road information data of the map DB 14. For each individual danger level of the danger level DB 35, the corresponding danger type, time period, and section ID, i.e., context/output-content corresponding to road information data of the map DB 14, are given, and by designating them, each individual danger level having the same road section, time period and danger type can be read out, ¶71, 56), and
determine as the output content, content including details corresponding to the driving situation data, based on the context/content correspondence map (Figure 7 and related text shows a context/content correspondence map; the individual danger level is calculated based on current individual danger level and each past individual danger level. Each past individual danger level is acquired from the danger level DB 35 by using the section ID of the road section specified by the specification unit 33, i.e., at a site near the danger point extracted from the travelling route, the time period, and the danger type, i.e., accident content, corresponding to the statistical danger level to be calculated, ¶70; “an excess of the traveling speed obtained from the behavior information may be output as a danger factor score, and the individual danger level may be obtained from the danger factor score”, ¶69).
As to claim 4, Kameyama teaches the information processing device wherein
the processor is configured to present the output content in a time period during which the automobile is parked (when the vehicle is temporarily stopped, pictures are being captured for output to analyse ¶79, 43).
As to claim 6, Kameyama teaches the information processing device, wherein
the driving situation data includes information regarding a travel speed, a travel time period, whether or not sudden braking has been applied, whether or not sudden start has been performed, or whether or not sudden steering has been performed (the vehicle may be stopped … when an impact on the vehicle is detected based on detection results of the external sensor unit 19 and the built-in sensor unit 23, photographing may be performed when a sudden handle or a sudden braking operation is detected. Photographing may be further performed at a timing when an impact, a sudden handle, a sudden braking operation, or the like is detected on a vehicle while photographing at regular intervals, ¶43).
As to claim 7, Kameyama teaches the information processing device, wherein
the output device is mounted on the automobile (screen display unit 27 of Fig. 2, ¶49) or includes a mobile terminal of a driver. 
As to claims 9 and 10, they are method claims that recite substantially the same limitations as the apparatus claim 1.   As such, claims 9 and 10 are rejected for substantially the same reasons given for the claim 1 and are incorporated herein.
As to claim 11, Kameyama teaches the information processing device, wherein the driving action corresponds to sudden breaking of automobile, sudden start of the automobile, sudden steering, travel speed beyond a predetermined speed, or travel duration beyond a predetermined duration (Fig. 1 and related text, danger information processing system 10 is a system for acquiring danger factors, ¶30; “Danger factors extracted from the operation information and the behavior information include "sudden handle operation", "sudden acceleration", "sudden braking", "traveling speed" and the like. Danger factors to be extracted are preset”, ¶60).
As to claim 12, Kameyama teaches the information processing device, wherein the the processor is further configured to set a timing to present the output content based on a location of a driver of the automobile after the detection of the driving action (“When the time information and the position information are input, the specification unit 33 specifies the time period of the image and the operation information / behavior information output from the collection unit 31. Further, by referring to the road information data of the map DB 14, a road section including the point indicated by the position information is specified, and the section ID is acquired.”, ¶86).
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, and 13-14 are rejected under 35 U.S.C. §103 as being unpatentable over Kameyama et al., JP 2014-154005 A, in view of Ricci et al., US 2017/0093643 (A1).  
As to claim 4, Kameyama does not specifically teach the information processing device wherein the processor is configured to present the output content in a time period during which the automobile is parked. 
However, Ricci, in the same field of endeavor, suggests that “instant messages, RSS feeds, Twitter messages, can, in response to a vehicle moving from a parked (non-operational) to an operational (in motion) state, cease displaying this content to the driver and, instead, audibly present the content and message source identifier to the driver, such as reading the source name or address and RSS feeds or Twitter or instant messages or enabling the audio channel for streaming multimedia while disabling the video channel.” (Ricci Fig. 26, ¶303).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the danger processing apparatus as suggested by Kameyama to include processor is configured to present the output content in a time period during which the automobile is parked as suggested by Ricci to ensure safety and notify a driver of an automobile of danger ahead the road (Kameyama: ¶2). 
As to claim 5, Kameyama does not specifically teach the information processing device wherein the processor is configured to determine whether or not the automobile is parked on a basis of the driving situation data; and present the output content in a time period during which the automobile is parked. 
However, Ricci, in the same field of endeavor, suggests that “instant messages, RSS feeds, Twitter messages, can, in response to a vehicle moving from a parked (non-operational) to an operational (in motion) state, cease displaying this content to the driver and, instead, audibly present the content and message source identifier to the driver, such as reading the source name or address and RSS feeds or Twitter or instant messages or enabling the audio channel for streaming multimedia while disabling the video channel.” (Ricci Fig. 26, ¶303).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the danger processing apparatus as suggested by Kameyama to include processor is configured to determine whether or not the automobile is parked on a basis of the driving situation data; and present the output content in a time period during which the automobile is parked as suggested by Ricci to ensure safety and notify a driver of an automobile of danger ahead the road (Kameyama: ¶2). 
As to claim 13, Kameyama does not specifically teach the information processing device wherein the output content is presented as video, and wherein the timing to present the output content is during a time period the automobile is parked after the detection of the driving action. 
However, Ricci, in the same field of endeavor, suggests that “instant messages, RSS feeds, Twitter messages, can, in response to a vehicle moving from a parked (non-operational) to an operational (in motion) state, cease displaying this content to the driver and, instead, audibly present the content and message source identifier to the driver, such as reading the source name or address and RSS feeds or Twitter or instant messages or enabling the audio channel for streaming multimedia while disabling the video channel.” (Ricci Fig. 26, ¶303).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the danger processing apparatus as suggested by Kameyama to include output content presented as video, and the timing to present the output content during a time period the automobile is parked after the detection of the driving action as suggested by Ricci to ensure safety and notify a driver of an automobile of danger ahead the road (Kameyama: ¶2). 
As to claim 14, Kameyama does not specifically teach the information processing device wherein the output content is presented as audio, and wherein the timing to present the output content. 
However, Ricci, in the same field of endeavor, suggests that “instant messages, RSS feeds, Twitter messages, can, in response to a vehicle moving from a parked (non-operational) to an operational (in motion) state, cease displaying this content to the driver and, instead, audibly present the content and message source identifier to the driver, such as reading the source name or address and RSS feeds or Twitter or instant messages or enabling the audio channel for streaming multimedia while disabling the video channel.” (Ricci Fig. 26, ¶303).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the danger processing apparatus as suggested by Kameyama to include output content presented as audio, and the timing to present the output content as suggested by Ricci to ensure safety and notify a driver of an automobile of danger ahead the road (Kameyama: ¶2). 
Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Kameyama et al., JP 2014-154005 A, in view of Ahmed et al., US 20160342406 A1.  
As to claim 8, Kameyama does not specifically teach the information processing device, wherein image display through the content output unit is executed on an automobile windshield to which a projector is applied. 
However, Ahmed, in the same field of endeavor, suggests HUD 230 may consist of an image projected onto the windshield of an automobile (Ahmed: ¶105).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the danger processing apparatus as suggested by Kameyama to include image display through the content output unit is executed on an automobile windshield to which a projector is applied as suggested by Ahmed to notify a driver of an automobile of danger ahead the road (Kameyama: ¶2). 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667